                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     SONNY D. BARGER,                                Case No. 19-cv-02177-WHO (PR)
                                         aka GARY DALE BARGER,
                                  12     aka GARY FRANCIS FISHER,
Northern District of California




                                                                                         ORDER OF TRANSFER
 United States District Court




                                  13
                                                       Petitioner,

                                  14
                                                 v.

                                  15     CALIFORNIA,

                                  16
                                                       Respondent.

                                  17

                                  18          In this federal habeas action, petitioner Sonny D. Barger, aka Gale Dale Barger, aka

                                  19   Gary Francis Fisher, challenges convictions he received in the Kern County Superior

                                  20   Court, which lies in the Eastern District. Accordingly, this action is TRANSFERRED to

                                  21   the Eastern District of California as that is the district of conviction. 28 U.S.C. §§ 1404(a),

                                  22   2241(d); Habeas L.R. 2254-3(b). The Clerk shall transfer this action forthwith.

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 30, 2019
                                                                                         _________________________
                                  25                                                     WILLIAM H. ORRICK
                                                                                         United States District Judge
                                  26
                                  27

                                  28
